UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7794


NATHANIEL BRUCE DUNMORE,

                    Plaintiff - Appellant,

             v.

OFFICER ROOP, K-9; DUNCAN, Unit Manager; FANNIN, Investigator;
WARDEN KISER; HAROLD CLARKE; DAVID ROBINSON,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Thomas T. Cullen, District Judge. (7:18-cv-00251-TTC-RSB)


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nathaniel Bruce Dunmore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel Bruce Dunmore seeks to appeal the district court’s order dismissing all

but one of Dunmore’s claims in his 42 U.S.C. § 1983 action, denying Dunmore’s motion

to compel discovery, and denying as moot the defendants’ motion to stay discovery.

Additionally, Dunmore seeks to appeal the district court’s order staying further

proceedings pending the resolution of this appeal. 1 This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The orders Dunmore seeks to appeal are neither final orders nor appealable

interlocutory or collateral orders.    Accordingly, we dismiss the appeal for lack of

jurisdiction. 2 We also deny Dunmore’s motion and amended motion for a temporary

restraining order. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




       1
          Dunmore’s informal brief also discusses his most recent request for an injunction
made to the district court. More specifically, Dunmore asserts that he asked the district
court to enjoin the defendants from raising the defense of qualified immunity. We observe
that the district court has not ruled on any claim of qualified immunity in these proceedings.
       2
         We further recognize that the district court’s stay order will be terminated based
on our resolution of this appeal.

                                              2